Appeal on record proper. No bill of exceptions. No error apparent, and judgment is affirmed.
Affirmed.
                              On Rehearing.
Appellant makes application for rehearing in the above case and complains that while the appeal is on the record proper, without bill of exceptions, yet error to reverse is shown, in that it appears that, while the trial and conviction were had subsequent to the going into effect of the Code of 1923, yet appellant was sentenced under the provisions of section 6985 of the Code of 1907.
A complete answer to this contention is to be found in the fact that the offense for which the appellant was being prosecuted was admitted to have been committed prior to the said going into effect of the Code of 1923, and, no election as to punishment being made as required by law, the sentence was permitted under the provisions of section 5532 of Code 1923.
The application for rehearing is overruled.
Overruled.